Dismissed and Opinion filed November 21, 2002








Dismissed and Opinion filed November 21, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00681-CV
____________
 
ROBERT J. WALKER, Appellant
 
V.
 
WILLIAMS, CUPPLES & CHAPMAN, L.L.P.,
JAMES D. CUPPLES, and BRIDGET CHAPMAN, Appellees
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 01-00461
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 9, 2002.  On August 8, 2002, this Court ordered the
parties to mediation.  On October 24,
2002, the parties notified this Court that the case had settled in
mediation.  On November 14, 2002,
appellant filed a motion to dismiss the appeal with prejudice.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
 




Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices Yates,
Anderson, and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).